Sognier, Judge.
On certiorari to the Supreme Court, our earlier decision that the above cause was not directly appealable but appealable only under OCGA § 5-6-34 (b) (Code Ann. § 6-701) has been affirmed. Phillips Constr. Co. v. Cowart Iron Works, 162 Ga. App. 861 (293 SE2d 355) (1982). However, pursuant to the direction of the Supreme Court we vacate the order of the trial court denying the motions to stay judicial proceedings and remand this case to the trial court with authority to reenter its earlier orders and certify them for immediate appeal if the trial court sees fit to do so.

Judgment remanded.


Deen, P. J., and Pope, J., concur.